Citation Nr: 0940547	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-30 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for a neurological 
disorder, claimed as numbness of hands, face, and feet, to 
include as secondary to migraines.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath.

3.  Entitlement to service connection for a gastrointestinal 
disorder claimed as esophageal reflux disease (GERD) or 
hiatal hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both March 2006 and August 2007 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  In 
pertinent part of the March 2006 decision, the RO denied 
service connection for a disability manifested by shortness 
of breath, and denied service connection for a neurological 
disability, finding that new and material evidence had not 
been received to reopen that claim.  In pertinent part of the 
August 2007 rating action, the RO denied service connection 
for a gastrointestinal disorder claimed as GERD or hiatal 
hernia. 

The Veteran requested and was scheduled for a VA Board 
hearing in August 2009 but failed to report for that hearing 
and provided no explanation for not appearing at the hearing.  
The Board will therefore proceed with his appeal as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d). 

Regardless of what the RO has done with regard to reopening 
the claim for service connection for the neurological 
disorder, the Board must address the question of whether new 
and material evidence has been received to reopen the claim, 
because the issues go to the Board's jurisdiction to reach 
and adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
address whether new and material evidence has been presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As matter of history, the Board notes that in December 1981 
the Veteran was granted service connection for headaches, 
residual injury.  Through a December 2005 rating decision, 
the RO granted the Veteran an increased rating of 50 percent 
for his service-connected migraine headaches with aura, 
(formerly headaches, residual injury), effective August 15, 
2005.  In addition, by way of an August 2007 rating decision, 
the RO granted the Veteran service connection for an anxiety 
disorder secondary to the service-connected migraine 
headaches with aura, and granted him a 50 percent disability 
rating effective November 2, 2006.  The Board notes that in 
granting the above 50 percent disability ratings for the 
headaches and anxiety, the RO took into consideration all of 
the Veteran's symptoms that were associated with those two 
service-connected disabilities.  Chief among these symptoms 
are prostrating attacks that involve numbness or tingling, 
anxiety attacks, and shortness of breath.  As is explained in 
detail below, the shortness of breath and neurological 
manifestations for which the Veteran is claiming service 
connection, are symptoms which occur when the Veteran has 
attacks of headaches and/or anxiety.  Compensation has been 
awarded for the disabling nature of these attacks in the form 
of the two 50 percent ratings currently in effect for 
headaches and anxiety.

By this decision, the Board is deciding the narrow issues of 
whether or not the veteran has a separate service-connected 
disability involving shortness of breath or neurological 
manifestations - apart from any symptoms or manifestations 
due to disability for which he is already receiving 
compensation.  To do otherwise, would be "pyramiding".  
Pyramiding is the evaluation of the same manifestation under 
different diagnostic codes and it is to be avoided.  38 
C.F.R. § 4.14.  See also, Esteban v. Brown, citing Brady v. 
Brown: "38 U.S.C.A. sec. 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  

To the extent that the Veteran is seeking to obtain an 
increased rating for disability due to either his service-
connected migraines with auras or his service-connected 
anxiety disorder secondary to his migraines (or a rating 
under a different Diagnostic Code, including for evaluating 
traumatic brain injury), such matters are referred to the RO 
for action deemed appropriate. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The December 1981 RO rating decision granted the Veteran 
service connection for headaches, residuals of an injury, and 
denied service connection for a separate neurological 
condition, claimed as numbness of hands, face, and feet.  The 
Veteran did not appeal the RO rating decision and it became 
final. 

3.  The additional evidence received since the December 1981 
RO rating decision is cumulative and redundant of evidence 
previously of record, does not relate to previously 
unestablished facts (such as a diagnosis of a distinct 
neurological problem) necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for a separate neurological 
condition, claimed as numbness of hands, face, and feet. 

4.  The competent medical evidence of record does not support 
a finding that the Veteran has a separate disability 
manifested by shortness of breath that is due to service or a 
service-connected disorder.

5.  The competent medical evidence of record does not support 
a finding that a gastrointestinal disorder (including GERD or 
a hiatal hernia) was first manifested in service or is 
otherwise related to active duty service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a separate neurological 
condition, claimed as numbness of hands, face, and feet.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).  

2.  The Veteran does not have a separate disorder manifested 
by shortness of breath that is due to service or a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).  

3.  A gastrointestinal disorder, including GERD and hiatal 
hernia, is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
September 2005, December 2006, and January 2007 
correspondences. These letters detailed to elements of a 
service connected claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  In addition, the September 2005 letter 
notified the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records until April 2009.  The RO also afforded the 
Veteran VA examination in January 2006.  The Veteran was 
scheduled for a VA respiratory examination in April 2009; 
however, that examination was cancelled.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a), (b).

The Board notes that the Veteran has not been afforded a VA 
examination for his claim of service connection for a 
gastrointestinal disorder, claimed as GERD or hiatal hernia.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 3 8 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As is discussed 
further below, factors (2) and (3) posed as questions above 
must be answered in the negative, and hence a remand to 
obtain an examination or a medical opinion would be 
fruitless.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis 

A.  Petition to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

The Veteran submitted a claim of service connection for 
neurological condition, claimed as numbness of hands, face, 
and feet in July 1981.  The RO issued a rating decision in 
December 1981 that granted service connection for migraine 
headaches but denied service connection for a separate 
neurological condition, claimed as numbness of hands, face, 
and feet.  In denying service connection the RO relied on the 
September 1981 VA examination that noted the Veteran had 
headaches, blurred vision, and numbness of hands, face, and 
feet.  In addition, the December 1981 RO rating decision 
stated that separate neurological pathology of numbness of 
the extremities and face were not shown by the evidence of 
record.   

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen his claim of service connection 
for a separate neurological condition, claimed as numbness of 
hands, face, and feet in August 2005. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence associated with the Veteran's claims file at the 
time of the December 1981 RO rating decision included the 
Veteran's service treatment records and VA examinations in 
September 1981.  The findings on the 1981 examination noted 
the symptoms the Veteran was experiencing, but did not 
identify a separate neurological disorder.   

The additional evidence associated with the file since the 
last final decision in December 1981 includes but is not 
limited to the Veteran's VA treatment records, private 
treatment records, the report of a January 2006 VA 
examination, and a the report of a November 2007 neurology 
clinic examination. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  While this evidence is new it is 
not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
present a new theory of entitlement.  The examiner who 
performed the January 2006 VA examination stated that the 
Veteran's neurological examination was normal and that 
reported neurological symptoms were associated with service-
connected migraines; however, the VA examiner did not 
diagnose the Veteran with a separate neurological disorder.  
In addition, the November 2007 neurology clinic examination 
and November 2003 and December 2003 VA treatment notes also 
relate the Veteran's numbness of the hands, feet, and face to 
his service-connected headaches, but, as with the January 
2006 examination, these records do not contain any separate 
diagnosis of a separate neurological disorder.  

At the time of the 1981 decision, the medical evidence 
included notation of neurological manifestations associated 
with the headache attacks, but did not diagnose a separate 
neurological condition.  The Board finds that the evidence 
received since the 1981 decision still does not contain a 
separate diagnosis of a separate neurological disorder.  As 
such, the evidence received is not new and material.  

Therefore, without evidence of a separately diagnosed 
neurological condition the Board must conclude that new and 
material evidence to reopen the claim for service connection 
for a neurological disorder manifested by numbness of hands, 
face, and feet has not been received, and the rating decision 
of December 1981 remains final.  As new and material evidence 
has not been received to reopen the finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   

        Additional notes

As noted in the introduction, the Veteran's neurological 
symptoms are related to his headache attacks and are 
currently contemplated in the 50 percent rating assigned or 
disability due to these prostrating attacks.  See 38 C.F.R. 
§ 4.124a Diagnostic Code 8100, (for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.)  If evidence were of record showing 
that the manifestations were the result of a separate 
neurological disorder, then the matter of entitlement to 
service connection for that separate disorder could be 
reopened.  Here however, the evidence received since the last 
final denial contains no showing of a separate neurological 
disorder, and as such, the evidence is not new and material 
sufficient to reopen the claim.  




B.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Disorder manifested by shortness of breath

The Veteran asserts that he has a separate disability 
manifested by shortness of breath that is related to his 
military service.  As noted above, disability due to the 
Veteran's shortness of breath has already been considered in 
the award of a 50 percent rating assigned for anxiety attacks 
(associated with the headache attacks.)    Therefore, the 
Board has reviewed this matter to ascertain if there is 
medical evidence of a separate disability manifested by 
shortness of breath that is related to his military service. 

A careful review of the Veteran's service treatment records 
revealed no evidence or diagnosis of shortness of breath 
during service.   Shortness of breath was not noted until 
years after separation from service.  In addition, a careful 
review of the Veteran's VA treatment records revealed that in 
March 2005 the Veteran denied shortness of breath.  

In July 2005 the Veteran was taken to a private hospital from 
his place of employment because he had severe shortness of 
breath, numbness in the hands, profuse sweating, and was 
disoriented.  He was administered oxygen and sent to the 
emergency room.  Once at the emergency room he had an 
examination of the chest and no active disease of the lungs 
or pleura was shown.  The impression of the chest x-ray 
studies were normal findings.  In July 2005 the Veteran 
stated that he recently had shortness of breath; however, it 
is noted that he was obese and recently joined Weight 
Watchers and a gym.

At the Veteran's January 2006 VA examination it was noted 
that prior to his migraine headaches he became very anxious 
and started hyperventilating.  The VA examiner stated that 
the Veteran's hyperventilation was unrelated to his headaches 
per se but just an anxiety attack that was brought on by the 
numbness of his hands.  

A June 2006 VA Mental Health Outpatient note stated that the 
Veteran had anxiety with panic attacks and headaches.

The Board also notes that in September 2007 the Veteran had a 
private polysomnographic study and was diagnosed with severe 
obstructive sleep apnea syndrome.  In December 2008 it was 
noted that was going to the gym four to five days a week.  In 
addition, a March 2009 treatment note stated that the 
Veteran's CPAP machine helped with his migraine headaches. 

After a careful review of the Veteran's statements, and 
medical findings on VA treatment records, private treatment 
records, and VA examination, the Board finds that the Veteran 
does not have a separately diagnosed disability manifested by 
shortness of breath.  The Veteran's shortness of breath is a 
manifestation of his anxiety disorder related to his service-
connected headaches.  The disabling nature of this shortness 
of breath symptom is contemplated in the 50 percent ratings 
assigned for the anxiety disorder and the headache disorder.  
Shortness of breath is a symptom for which the Veteran is 
already in receipt of compensation.  There is no diagnosis of 
a separate disability manifested by shortness of breath, and 
consequently, service connection for a separate disability 
manifested by shortness of breath is not warranted.  

Without medical evidence establishing that the Veteran has a 
separate diagnosed disability manifested by shortness of 
breath (other than symptoms of shortness of breath already 
contemplated in the assigned ratings for anxiety and headache 
attacks) service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Gastrointestinal disorder claimed as GERD or hiatal hernia

The Veteran has asserted that his gastrointestinal disorder, 
claimed as GERD or hiatal hernia, is related to his military 
service.  However, a careful review of the Veteran's VA 
service treatment records revealed no evidence or diagnosis 
of any gastrointestinal disorder, including GERD or hiatal 
hernia.  Any diagnosis of a gastrointestinal disorder was not 
noted until many years after service.  The Veteran first 
reported occasional symptoms of GERD in March 2005.  The 
Board notes that this lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

According to a March 2006 VA double contrast upper GI series, 
the Veteran's esophagus was normal in motility; however, he 
did have a small hiatal hernia.  The distal esophagus 
demonstrated a feline appearance, which was associated with 
gastroesophageal reflux; however, no gastroesophageal reflux 
was elicited during an intermittent fluoroscopy.  He was 
diagnosed with hiatal hernia, at least one hyperplastic 
gastric polyp, and feline esophagus that was associated with 
gastroesophageal reflux.  In March 2009 the Veteran was put 
on the medication Reglan. 

Here, the Veteran has a current diagnosis of a 
gastrointestinal disorder, specifically GERD and hiatal 
hernia.  After a careful review of the Veteran's treatment 
records, however, the Board finds that there is no medical 
nexus evidence that relates his currently diagnosed 
gastrointestinal disorder, which was not noted until many 
years after service, to any aspect of his period of military 
service.  

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  Here there is no medical 
evidence tying a gastrointestinal disorder to service.  
Without a medical nexus establishing that a gastrointestinal 
disorder (to include GERD and hiatal hernia) is somehow 
related to active service, service connection must be denied.  

Throughout the pendency of the appeal, the Veteran has stated 
his belief that his gastrointestinal disorder is related to 
his military service.  The Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a 
lay person without the medical training and expertise, 
however, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Given these facts, the Board finds that service connection 
for a gastrointestinal disability, to include GERD and hiatal 
hernia, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for separate neurological 
condition, claimed as numbness of hands, face, and feet, the 
appeal to reopen is denied.  

Service connection for a separate disability manifested by 
shortness of breath is denied. 

Service connection for a gastrointestinal disorder claimed as 
GERD or hiatal hernia, is denied. 



______________________________________________

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


